DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on July 23, 2021.
Claims 1, 4, 10, 13, and 19 have been amended.
Claims 2, 3, 11, and 12 have been canceled.
Claims 1, 4-10, and 13-20 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
Regarding the rejections under 35 U.S.C. § 112(a), Applicant points to paragraph 0061 of the Specification, which states that “the payment APP can constantly monitor the NFC connection by monitoring a notification about the NFC connection.” Remarks at 8. However, the Specification fails to describe what acts are involved in the monitoring. For example, it’s not clear whether the application is actively checking for a notification or whether monitoring includes noticing a received notification.  
Regarding the rejections under 35 U.S.C. § 112(b), the rejection relating to the limitation of “opening a payment application installed in the mobile terminal” is withdrawn in light of Applicant’s amendments. However, it is noted that this limitation is written broadly. For example, the payment application may be opened by a user or it may be automatically opened. Also, there is no claimed sequence to this step, so the applicant can be opened at any point within the claimed process. The rejection relating to the “monitoring” has been maintained for the reasons explained in the rejection. 
Regarding the rejections under 35 U.S.C. § 103, there is a new ground of rejection in light of Applicant’s amendments. Therefore, the arguments are moot. Applicant should note that claim 1, for example, is rejected over Lee and Park. The rejection is based on the broadest reasonable interpretation of the claim limitations.  



Claim Rejections - 35 USC § 112(a)

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation of “constantly monitoring, by the payment application installed and running in the mobile terminal in the inactive-screen state, status of a direct NFC connection of the mobile terminal to a POS terminal.” The algorithms or steps taken to perform the claimed functions must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Although the Specification discusses, for example, constantly monitoring an NFC event, a description of how this is performed could not be found. Applicant should point to where the Specification describes how the monitoring is performed.



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 and similar claims recite “constantly monitoring and running, by the payment application installed in the mobile terminal in the inactive-screen state, status of a direct NFC connection of the mobile terminal to a POS terminal, wherein in the inactive-screen state all applications installed on the mobile terminal are non-operable through a screen of the mobile terminal, wherein the monitoring comprises 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-10, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Patent Application Publication No. 2017/0344976 A1 and Park et al., U.S. Patent Application Publication Number 2016/0239821 A1. 

Claim 1:
Lee teaches: 
opening a payment application installed in the mobile terminal (see at least Lee, paragraph 0045 (simple payment application); paragraph 0050 (“The mobile UE 300 receiving the information regarding products displays the information regarding products through the simple payment application 310….”); paragraph 0053 (“When the mobile UE 300 transmitting the order information enters the ultra-short-range area, the mobile UE 300 provides a payment interface through the simple payment application 310….”)). 
activating an NFC payment function of the mobile terminal, the activating comprising enabling an NFC payment function of the payment application, wherein after the NFC payment function of the payment application is enabled, the mobile terminal enters an inactive-screen state (see at least Lee, paragraph 0045 (“A user who is positioned in a short-range area of several meters to several tens of meters from the NFC device 100 receives the affiliated store ID information emitted via the first antenna 110 of the NFC device 100 from the NFC device 100 via the mobile UE 300 which the user carries with him/herself. In this case, in the mobile UE 300, the simple payment application 310 receives the affiliated store ID information since an NFC function is activated and the simple 
constantly monitoring and running, by the payment application installed in the mobile terminal in the inactive-screen state, status of a direct NFC connection of the mobile terminal to a POS terminal… wherein the monitoring comprises monitoring a notification about the NFC connection (see at least Lee, paragraph 0045 (“A user who is positioned in a short-range area of several meters to several tens of meters from the NFC device 100 receives the affiliated store ID information emitted via the first antenna 110 of the NFC device 100 from the NFC device 100 via the mobile UE 300 which the user carries with him/herself. In this case, in the mobile UE 300, the simple payment application 310 receives the affiliated store ID information since an NFC function is activated and the simple payment application 310 is run in a background.”)). A mobile device with a simple application that runs in the background of the device detects the NFC connection when it receives store ID information that is emitted from the store’s NFC device.
starting a current payment process in response to detecting that the mobile terminal in the inactive-screen state has established the direct NFC connection to the POS terminal (see at least Lee, paragraph 0045 (“A user who is positioned in a short-range area of several meters to several tens of meters from the NFC device 100 receives the affiliated store ID information emitted via the first antenna 110 of the NFC device 100 from the NFC device 100 via the mobile UE 300 which the user carries with him/herself. In this case, in the mobile UE 300, the simple payment application 310 receives the affiliated store ID information since an NFC function is activated and the simple payment application 310 is run in a background.”)). 
wherein starting the current payment process comprises: while the mobile terminal remains in the inactive-screen state, presenting an interface for a payment authentication on the screen of the mobile terminal in response to detecting that the mobile terminal in the inactive-screen state has established the direct NFC connection to the POS terminal (see at least Lee, paragraphs 0045, 0053 (A payment application that is running in the background of a user device receives data via NFC when the user is within a short-range of the NFC device. When the user device is then within an ultra-short-range of the NFC 
performing the payment authentication on a user based on information entered into the interface for the payment authentication presented on the screen of the mobile terminal (see at least Lee, paragraph 0046 (“The simple payment application 310 which is run in the mobile UE 300 receiving the affiliated store ID information transmits client ID information to the NFC device 100. Then the first antenna 110 of the NFC device 100 receives the client ID information from the mobile UE 300 which receives the affiliated store ID information in the short-range area. In this case, the client ID information may be a mobile UE phone number.”); paragraph 0055 (“The VAN server 500 handles authorization for the payment information requested by the mobile UE 300 and relayed via the affiliated store payment terminal 200, and transmits a result of handling authorization for the payment information to the affiliated store payment terminal 200.”); paragraph 0053 (“When the mobile UE 300 transmitting the order information enters the ultra-short-range area, the mobile UE 300 provides a payment interface through the simple payment application 310, and receives payment information from a user and transmits the payment information via the payment interface.”); paragraph 0074 (Payment information is entered into the payment interface of the mobile UE.)).
and instructing the POS terminal to process a payment in response to completing the payment authentication (see at least Lee, paragraphs 0054-0056 (The POS uses a VAN server for authorization before transaction can be completed.)).
Lee does not explicitly teach, but Park, however, teaches:
wherein in the inactive-screen state all applications installed on the mobile terminal are non-operable through a screen of the mobile terminal (see at least Park, paragraph 0029 (“Described below with reference to FIGS. 2 to 8 are various embodiments in which the payment application is run (which may also [be] referred to as being launched or initiated) in the user terminal 100 which is in a predetermined state (e.g., a locked state, a screen-off state, a home screen state, etc.).”); paragraph 0031; paragraph 0049 (Based on a gesture, a payment application may be launched when the display of the device is turned off.); paragraph 0058 (The payment application can be displayed over the background of a screen-off state or locked state.)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Park’s method of launching a payment See Park, paragraph 0005. 

Claim 4:
Lee further teaches: 
wherein starting the current payment process comprises: invoking the payment application used for the NFC payment (see at least Lee, paragraph 0046 (“The simple payment application 310 which is run in the mobile UE 300 receiving the affiliated store ID information transmits client ID information to the NFC device 100. Then the first antenna 110 of the NFC device 100 receives the client ID information from the mobile UE 300 which receives the affiliated store ID information in the short-range area. In this case, the client ID information may be a mobile UE phone number.”); paragraph 0055 (“The VAN server 500 handles authorization for the payment information requested by the mobile UE 300 and relayed via the affiliated store payment terminal 200, and transmits a result of handling authorization for the payment information to the affiliated store payment terminal 200.”)).

Claim 8:
Lee further teaches: 
after the POS terminal submits a payment request to a payment gateway and completes the payment, receiving a payment completion message from the payment gateway, and notifying the user of the completion of the payment (see at least Lee, paragraph 0056 (“The affiliated store payment terminal 200 receiving the result of handling authorization for the payment information from the VAN server 500 transmits this result to the mobile UE 300 via the second antenna 120 of the NFC device 100, so that this result may be displayed using the simple payment application 310 of the mobile UE 300.”)).

Claim 9:
Lee further teaches: 
wherein notifying the user of the completion of the payment comprises at least one of: presenting a payment completion page to the user; or presenting a payment detail page to the user (see at least Lee, paragraph 0056 (“The affiliated store payment terminal 200 receiving the result of handling 

Claim 10:
Claim 10 is rejected using the same rationale that was used for the rejection of claim 1. Note that Lee teaches at least one processor; and a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising (see at least Lee, Figure 3 and associated text)

Claim 13:
Claim 13 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 17:
Claim 17 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 18:
Claim 18 is rejected using the same rationale that was used for the rejection of claim 9.

Claim 19:
Claim 19 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 20:
Lee does not explicitly teach, but Park, however, teaches:
wherein the inactive-screen state comprises a locked-screen state or a screen-off state (see at least Park, paragraph 0029 (“Described below with reference to FIGS. 2 to 8 are various embodiments in which the payment application is run (which may also [be] referred to as being launched or initiated) in the user terminal 100 which is in a predetermined state (e.g., a locked state, a screen-off state, a home screen state, etc.).”); paragraph 0031; paragraph 0049 (Based on a gesture, a payment application may be launched when the display of the device is turned off.); paragraph 0058 (The payment application can be displayed over the background of a screen-off state or locked state.)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Park’s method of launching a payment application from an inactive-screen state with Lee’s mobile payment system. One of See Park, paragraph 0005. 


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Patent Application Publication No. 2017/0344976 A1; Park et al., U.S. Patent Application Publication Number 2016/0239821 A1; and Aabye et al., U.S. Patent Application Publication No. 2010/0211504 A1. 

Claim 5:
Lee does not explicitly teach, however, Aabye teaches:
wherein performing the payment authentication on the user comprises: receiving a payment password input by the user, so that when the payment password input by the user matches a payment password preset by the user, the payment authentication succeeds (see at least Aabye, paragraph 0056 (A user may need to provide a password.)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aabye’s method of using a password to complete a payment transaction with Lee’s mobile payment system. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of using a well-known form of authentication to ensure that the payment transaction is secure. 

Claim 14:
Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Patent Application Publication No. 2017/0344976 A1; Park et al., U.S. Patent Application Publication Number 2016/0239821 A1; Asai, U.S. Patent Application Publication Number 2015/0036185 A1; and Moghadam et al., U.S. Patent Number 9,865,015 B2. 

Claim 6:
Lee does not explicitly teach, however, Asai teaches:
while the mobile terminal remains in the inactive-screen state, prompting the user to move the mobile terminal closer to the POS terminal in response to determining that a distance between the mobile terminal and the POS terminal exceeds a predetermined distance (see at least Asai, paragraph 0037 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Asai’s method of prompting a user to move a mobile device in order to make stronger an NFC connection with Lee’s mobile payment system. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of establishing a strong connection or reducing the likelihood that the NFC connection disconnects and interrupts the transaction by notifying the user that the device needs to be moved. 
	
Lee does not explicitly teach, however, Moghadam teaches:
the prompting comprising presenting a prompt interface on the screen of the mobile terminal (see at least Moghadam, column 2, lines 12-14 (“If the distance is too large, the service provider sends a message to the user’s mobile device that the user is too far from the viewable service.”); claim 14) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moghadam’s method of prompting a user to move a mobile device with Lee’s mobile payment system. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of efficiently notifying the user that the device should be moved.  

Note: Although Asai and Moghadam, each individually, would make this claim obvious when combined with Lee and Park, both references are being used here because Asai teaches prompting a user to move a mobile device closer to the NFC device. Because Asai’s prompt is not displayed on the mobile device, Moghadam is used for that feature. Although claim 6 would be obvious in light of Lee, Park, and Moghadam, Moghadam doesn’t prompt the user in the context of an NFC connection as is done in Asai. Therefore, both references are used here to show that this claim is obvious in light of the prior art.  

Claim 15:
Claim 15 is rejected using the same rationale that was used for the rejection of claim 6.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Patent Park et al., U.S. Patent Application Publication Number 2016/0239821 A1; Asai, U.S. Patent Application Publication Number 2015/0036185 A1; and Talach et al., U.S. Patent Application Publication No. 2013/0030933 A1.

Claim 7:
Lee does not explicitly teach, however, Asai teaches:
prompting the user (see at least Asai, paragraph 0037 (“Initially, when the number of detection sensors 37b outputting the ON-state signals in their initial states is one or less, the CPU 31 displays on the touch panel 36 information that prompts the user to move the mobile device 101 to the central portion of the NFC interface 37 such that the number of detection sensors 37b outputting the ON-state signals becomes two or more.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Asai’s method of prompting a user to move a mobile device in order to make stronger an NFC connection with Lee’s mobile payment system. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of efficiently notifying a user of any information pertinent to the transaction.  

Lee does not explicitly teach, however, Talach teaches:
to re-establish an NFC connection to the POS terminal when the current NFC connection is interrupted, so as to start a new payment process (see at least Talach, paragraph 0055 (“The customer signs and accepts the transaction using his mobile communicator 300, as illustrated in FIG. 3 at B, and again places his mobile communicator 300 in NFC propinquity with the NFC-enabled POS terminal 302, thereby re-establishing an NFC communication link, as illustrated in FIG. 3 at C. This signature data is communicated to the POS via the NFC communication link 304. In the meantime, the purchased goods are wrapped and handed to the customer together with a receipt.”); paragraph 0056 (“Preferably upon re-establishment of the NFC communication link between the mobile communicator 300 and POS terminal 302, the later NFC communication session is automatically associated with the earlier session relating to the same transaction, notwithstanding termination of the earlier session due to removal of mobile communicator 300 from NFC propinquity with POS terminal 302.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Talach’s method of reestablishing an NFC connection with Lee’s mobile payment system. One of ordinary skill in the art would have 

Claim 16:
Claim 16 is rejected using the same rationale that was used for the rejection of claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/             Primary Examiner, Art Unit 3698